Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 8/19/2022.
Claims 1-22 are pending in this Office Action. Claims 1, 11, and 22 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi et al. (US 2017/0154445, hereinafter Maruhashi) in view of Barkol et al. (US 2013/0097138, hereinafter Barkol).

As to Claim 1, Maruhashi discloses A computer-implemented system for pattern extraction, the system comprising: 
at least one processor; memory in communication with the at least one processor, and software code stored in the memory (Fig. 3, Para. 0062-0064, processor, memory, the memory is used to temporarily store at least some of the operating system (OS) programs and application programs that the processor executes), which when executed by the at least one processor causes the system to: 
generate a graph data structure reflective of a directed graph comprising: a plurality of vertices, each representative of a corresponding one of a plurality of entities; and a plurality of edges each representative of a relationship between two of the vertices (Para. 0003, 0004, 0081, generate a graph to represent processing activities that a plurality of entities in the system conducted during a specific time period. This graph is formed from nodes representing individual elements of the system and edges (i.e., connections between nodes) describing relationship between the elements. Subsequently the graph generation unit determines relationships among nodal elements by analyzing their source log records. For example, in the case where the nodes represent IP addresses, the graph generation unit determines whether there is a log record that indicates a communication event between two servers. If such a record is found, then the graph generation unit recognizes it as a relationship between two nodal elements (i.e., between two IP addresses of these two communicating servers). In the case where the nodes represent bank account numbers, the graph generation unit determines whether there is a log record that indicates a money remittance between two bank accounts. If such a record is found, then the graph generation unit recognizes it as a relationship between two nodal elements (i.e., between two account numbers involved in the remittance). With these element-to-element relationships, the graph generation unit draws edges to connect the nodes corresponding to the related elements); 
generate a subgraph data structure reflective of a plurality of subgraphs upon processing the graph data structure to decompose the directed graph into the plurality of subgraphs (Para. 0011, 0044, extracting a plurality of subgraphs from a plurality of source graphs, each of the plurality of subgraphs including a specific number of nodes; first generating a plurality of connection matrixes for the plurality of subgraphs, respectively, each of the plurality of connection matrixes including connection information of a first plurality of nodes in a corresponding subgraph, each of the first plurality of nodes having an ordering number, the connection information including connection relationships among the first plurality of nodes and connection relationships between the first plurality of nodes and a plurality of neighboring nodes, the plurality of neighboring nodes being connected to at least one of the first plurality of nodes. The computation unit 12 first extracts subgraphs 2a, 2b, . . . respectively from given graphs 1a, 1b, . . . (referred to as “source graphs” where appropriate) where each subgraph includes a specific number of nodes. For example, the computation unit 12 samples a specific number of nodes to extract one or more subgraphs 2a, 2b, . . . from individual source graphs. The computation unit 12 then selects the extracted subgraphs 2a, 2b, . . . one by one and determines the order of nodes that constitute each selected subgraph); 
generate a similarity matrix data structure by applying a graph kernel to obtain a subgraph similarity matrix including a plurality of entries, each entry providing a score of the similarity between two subgraphs from the plurality of subgraphs (Fig. 1, 14, 15, Para. 0044-0046, 0048, 0074, 099, the computation unit 12 first extracts subgraphs 2a, 2b, . . . one by one and determines the order of nodes that constitute each selected subgraph. The computation unit 12 further generates connection matrixes 3a, 3b, . . . to describe connective relationships between nodes in the selected subgraph or between a node in the selected subgraph and a neighboring node that has a connective relationship with one of the nodes in the selected subgraph. the computation unit 12 first calculates similarity of components between each row in one connection matrix 3a, 3b, . . . of interest and that of the reference matrix 4a. For example, the cosine similarity between vectors may be calculated here as a measure of row-to-row similarity. Then the computation unit 12 determines whether the connection matrix 3a has any row that is more similar to one of the rows in the reference matrix 4a than its currently corresponding row in the connection matrix 3a. Specifically, two graphs 41 and 43 in FIG. 4 have their respective labels 41a and 43a that indicate the occurrence of fraudulent events. Such graphs 41 and 43 are highly likely to bear a close similarity in their subgraphs 41b and 43b. These similar subgraphs 41b and 43b are called “frequent graphs” and represent a characteristic pattern of activities commonly seen in the graphs 41 and 43 of the “fraudulent event” days. In fraud detection mode, the matching unit 150 compares the generated graph with reference patterns labeled “fraudulent event.” For example, the matching unit 150 searches the graph for a subgraph that bears a specified degree of similarity , i.e. score of similarity, with one of such reference patterns. For example, the cosine similarity may be calculated as a measure of similarity in this step); 
generate a clustering data structure reflective of a plurality of groups of the plurality entities upon processing the similarity matrix data structure; and 
for at least a given group of the plurality of groups, generating a common pattern data structure corresponding to a subgraph that is similar to subgraphs in the given group (Para. 0074, 0083, bear a close similarity in their subgraphs 41b and 43b. These similar subgraphs 41b and 43b are called “frequent graphs” and represent a characteristic pattern of activities commonly seen in the graphs 41 and 43 of the “fraudulent event” days. The reference pattern generation unit 140 generates a reference pattern on the basis of a set of graphs having identical labels. For example, the reference pattern generation unit 140 retrieves a set of graphs whose labels read “fraudulent event” and discovers frequent graphs commonly seen in them. The reference pattern generation unit 140 stored these frequent graphs in the storage unit 110 for use as reference pattern; see also Barkol Para.0101, Furthermore, processor may also be designed to output the representative CI pattern for each of the clusters using an output device).
Maruhashi does not explicitly disclose generate a clustering data structure reflective of a plurality of groups of the plurality entities.
Barkol discloses generate a clustering data structure reflective of a plurality of groups of the plurality entities upon processing the similarity matrix data structure (Fig.1, Para. 0017, 0020, 0081, data mining 104 the graph representing the IT system to extract extended frequent composite CI patterns. The method may further include clustering the extended frequent composite CI patterns into clusters based on similarity between the frequent composite CI patterns. The method may also include, for each of the clusters, extracting a representative frequent composite CI pattern for each of the clusters. The method may further include using an output device, outputting 110 the representative composite CI pattern for each of the clusters. Graph edit distance based methods are commonly used to compute similarity, however, the vast majority of these methods focus mainly on the structure, or to cluster the maximal frequent composite CI patterns based on similarity employing diffusion kernels).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maruhashi with the teachings of Barkol to cluster the extended frequent composite CI patterns into clusters based on similarity between the extended frequent composite CI patterns and output the representative composite CI pattern for each of the clusters for maintains a graph representation of the IT world of an organization.  (Barkol Para. 0013).


As to Claim 2, Maruhashi as modified discloses The computer-implemented system of claim 1, wherein the clustering data structure is generated by applying spectral clustering (Barkol Para. 0020, 0076).

As to Claim 3, Maruhashi as modified discloses The computer-implemented system of claim 2, wherein the applying spectral clustering includes computing a cluster spectral density (Barkol Para. 0020, 0076).

As to Claim 6, Maruhashi as modified discloses The computer-implemented system of claim 1, wherein the similarity matrix data structure is generated upon computing a graph kernel (Barkol Para. 0081, 0083).

As to Claim 8, Maruhashi as modified discloses The computer-implemented system of claim 1, wherein the plurality of entities includes at least one of a business and an industry (Para. 0003, 0042).

As to Claim 9, Maruhashi as modified discloses The computer-implemented system of claim 1, wherein the plurality of edges includes an edge representing a flow of value between entities connected by that edge (Para. 0086).

As to Claim 10, Maruhashi as modified discloses The computer-implemented system of claim 1, wherein the graph data structure is generated to include a plurality of edge weights (Barkol Para. 0085, 0092).

As to Claim 11, recites “a computer-implemented method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to Claim 12, Maruhashi as modified discloses The computer-implemented method of claim 11, further comprising: providing an identifier of at least one given entity represented by a vertex within the subgraphs in the given group (Para.0081; Barkol Para. 0035, 0041).

As to Claim 13, Maruhashi as modified discloses The computer-implemented method of claim 11, wherein the graph data structure is a first data structure, and the method further comprising: receiving a second graph data structure reflective of a directed graph differing from the directed graph of the first data structure by at least one vertex or at least one edge (Para. 0052, 0084).

As to Claim 14, Maruhashi as modified discloses The computer-implemented method of claim 13, further comprising: detecting, using the common pattern data structure, a subgraph within the second graph data structure that is similar to the subgraphs in the given group (Para. 0052,0053).

As to Claim 15, Maruhashi as modified discloses The computer-implemented method of claim 11, further comprising: providing an identifier of at least one entity represented by a vertex within the detected subgraph (Para.0081; Barkol Para. 0035, 0041).

As to claims 16-17, 20, recite “a method” with similar limitations to claims 2-3, 6 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 22, recites “a computer-readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

Claims 4-5, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi as applied to claims 1,11 above, and further in view of Jacob (US 2016/0196174, hereinafter Jacob).

As to Claim 4, Maruhashi as modified discloses The computer-implemented system of claim 1, and Jacob discloses wherein the clustering data structure is generated upon evaluating a compactness of candidate clusters (Para. 0013, 0017, a cluster radius and a silhouette width of each cluster are calculated. In one example, a cluster radius of a cluster is calculated based on a distance between a cluster centroid of the cluster and a farthest point within the cluster. Further, a silhouette width of the cluster is indicative of compactness of the cluster).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maruhashi with the teachings of Jacob to categorized into a log category based on a comparison of the distance between the TF-IDF vector and the closest cluster centroid of the cluster with a pre-determined silhouette threshold  (Jacob Para. 0013).

As to Claim 5, Maruhashi as modified discloses The computer-implemented system of claim 4, wherein the compactness is evaluated upon computing a silhouette coefficient (Jacob Para. 0013, 0017).

As to claims 17-18, recite “a method” with similar limitations to claims 4-5 respectively and are therefore rejected for the same reasons as discussed above.

Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi as applied to claims 1,11 above, and further in view of Liu et al. (US 2022/0101474, hereinafter Liu).

As to Claim 7, Maruhashi as modified discloses The computer-implemented system of claim 6, and Liu discloses wherein the graph kernel comprises a Weisfeiler-Lehman kernel (Para. 0145, A graph kernel based on sub-trees (e.g., a Weisfeiler-Lehman (W-L) kernel) may compare sub-trees of two input graphs, where a sub-tree is a sub-graph that has no cycles (formed by a series of end-to-end connected edges) but a designated root vertex and thus may be seen as a connected subset of distinct vertices of the corresponding graph with an underlying tree structure. For example, a graph kernel based on sub-trees, such as a W-L kernel, may count all pairs of matching sub-trees in the two input graphs as a metric of the similarity of the two input graphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maruhashi with the teachings of Liu to group, based on the first similarity indicators, the plurality of geographic regions into a plurality of groups may include clustering, based on the first similarity indicators, the plurality of geographic regions via a clustering algorithm to obtain a plurality of clusters, each of which corresponds to one of the plurality of groups (Liu Para. 0016).

As to claim 21, recites “a computer-readable medium” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant argues that Maruhashi fails to disclose at least the following feature of claim 1: generate a similarity matrix data structure by applying a graph kernel to obtain a subgraph similarity matrix including a plurality of entries, each entry providing a score of the similarity between two subgraphs from the plurality of subgraphs.
In response to the arguments, it is submitted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993); see MPEP2111. Maruhashi teaches extracting a plurality of subgraphs from a plurality of source graphs, each of the plurality of subgraphs including a specific number of nodes. For example, the computation unit 12 samples a specific number of nodes to extract one or more subgraphs 2a, 2b, . . . from individual source graphs (see Fig. 1). The computation unit 12 further generates connection matrixes 3a, 3b, . . . to describe connective relationships between nodes in the selected subgraph or between a node in the selected subgraph and a neighboring node that has a connective relationship with one of the nodes in the selected subgraph, the computation unit 12 first calculates similarity of components between each row, e.g. a similarity matrix data structure, in one connection matrix 3a, 3b, . . . of interest and that of the reference matrix 4a. For example, the cosine similarity between vectors may be calculated here as a measure of row-to-row similarity. Then the computation unit 12 determines whether the connection matrix 3a has any row that is more similar to one of the rows in the reference matrix 4a than its currently corresponding row in the connection matrix 3a. For example, the matching unit searches the graph for subgraphs that bears a specified degree of similarity reaches a specific threshold with one of such reference patterns. In addition, FIG. 14 illustrates an example of similarity calculation. The illustrated node mapping table 56 indicates that three nodes P1, P2, and P3 are mapped to the nodes Q1, Q2, and Q3 in the reference pattern 58. The reference pattern generation unit now calculates similarity of row vectors between the connection table 59 and the reference pattern 58 and summarizes the result in the form of a similarity table 60. FIG. 15 illustrates a method for calculating similarity between vectors. Suppose now that, for example, node Q1 in the reference pattern 58 and node P4 in the subgraph of interest are subjected to similarity calculation.
	As such, Maruhashi teaches the limitations as claimed.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        9/27/2022